DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 13, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Publication: US 2009/0164399) in view of Altaf et al. (NPL: Multicore and GPU Parallelization of Neural Networks for Face Recognition, Altaf Ahmad Huqqania, Erich Schikutaa, Sicen Yea, Peng Chena; Year: 2013), Van Hoff et al. (Patent: 7,999,830 B1).

Regarding claim 1, see rejection on claim 20.

Regarding claim 2, Bell in view of Altaf, Van disclose all the limitations of claim 1 including performance monitor values and operating parameters as stated above. 
Altaf discloses wherein the machine learning model is a neural network and the control unit is further configured to use a first set of model parameters as neural network weights prior to execution of a first context of the multithreaded application (Pages 352 to 353 , 3.1. Mathematical Model, 3.3. Structural Data Parallel Multicore Implementation using OpenMP implemented by CPU, Fig. 3 - Backpropagation neural network is a neural network and the OpenMP implemented by CPU is set to transfer input data for initialization and to use weight matrix W1 as the weight matrix of neurons in input layer. Weight matrix is initialized before the implementation of  
    PNG
    media_image1.png
    23
    170
    media_image1.png
    Greyscale
 by multithread implementation thus “prior to execution to first context” can be read on .
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf, Van with wherein the machine learning model is a neural network and the control unit is further configured to use a first set of model parameters as neural network weights prior to execution of a first context of the multithreaded application as taught by Altaf. The motivation for doing so training of Artificial Neural Networks can be applied thus the efforts for large data set task can be reduced as taught by Altaf in Abstract section.

Regarding claim 3, Bell in view of Altaf, Van disclose all the limitations of claim 2 including performance monitor values and operating parameters as stated above. 
Altaf discloses wherein the control unit is further configured to use a second set of model parameters as the neural network weights during execution of a second context of the multithreaded application (Pages 352 to 353 , 3.1. Mathematical Model, 3.3. Structural Data Parallel Multicore Implementation using OpenMP, Fig. 3 – OpenMP implemented by CPU is set to use Weight matrix W2 as the weight matrix of neurons in hidden layer for implementation 
    PNG
    media_image2.png
    18
    166
    media_image2.png
    Greyscale
 and after the implementation of 
    PNG
    media_image1.png
    23
    170
    media_image1.png
    Greyscale
 by multithread implementation thus “during execution of a second context of the multithreaded application” can be read on.

    PNG
    media_image3.png
    268
    513
    media_image3.png
    Greyscale
).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf, Van with wherein the control unit is further configured to use a second set of model parameters as the neural network weights during execution of a second context of the multithreaded application as taught by Altaf. The motivation for doing so training of Artificial Neural Networks can be applied thus the efforts for large data set task can be reduced as taught by Altaf in Abstract section.

Regarding claim 4, Bell in view of Altaf, Van disclose all the limitations of claim 3. 
Altaf discloses wherein an event occurs during execution of the instruction, and, in response, the control unit loads the second set of model parameters (Pages 352 to 353 , 3.1. Mathematical Model, 3.3. Structural Data Parallel Multicore Implementation using OpenMP, Fig. 3 – After 
    PNG
    media_image2.png
    18
    166
    media_image2.png
    Greyscale
 is completed, the OpenMP implemented by CPU loads Weight matrix W2 for execution of 
    PNG
    media_image2.png
    18
    166
    media_image2.png
    Greyscale
 .

    PNG
    media_image3.png
    268
    513
    media_image3.png
    Greyscale
).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf, Van with wherein an event occurs during execution of the application, and, in response, the control unit loads the second set of model parameters as taught by Altaf. The motivation for doing so training of Artificial Neural Networks can be applied thus the efforts for large data set task can be reduced as taught by Altaf in Abstract section.

Regarding claim 13, see rejection on claim 20.

Regarding claim 14, Bell in view of Altaf, Van disclose all the limitations of claim 13 including performance monitor values and operating parameters as stated above. 
Altaf discloses wherein the machine learning model is a neural network and the control unit is further configured to use a first set of model parameters as neural network weights prior to execution of a first context of the multithreaded application (Pages 352 to 353 , 3.1. Mathematical Model, 3.3. Structural Data Parallel Multicore Implementation using OpenMP, Fig. 3 - Backpropagation neural network is a neural network and the OpenMP implemented by CPU is set to transfer input data for initialization and to use weight matrix W1 as the weight matrix of neurons in input layer. Weight matrix is initialized before the implementation of  
    PNG
    media_image1.png
    23
    170
    media_image1.png
    Greyscale
 by multithread implementation thus “prior to execution to first context” can be read on .

    PNG
    media_image3.png
    268
    513
    media_image3.png
    Greyscale
).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf, Van with wherein the machine learning model is a neural network and the control unit is further configured to use a first set of model parameters as neural network weights prior to execution of a first context of the multithreaded application as taught by Altaf. The motivation for doing so training of Artificial Neural Networks can be applied thus the efforts for large data set task can be reduced as taught by Altaf in Abstract section.

Regarding claim 15, Bell in view of Altaf, Van disclose all the limitations of claim 14 including performance monitor values and operating parameters as stated above. 
Altaf discloses wherein the control unit is further configured to use a second set of model parameters as the neural network weights during execution of a second context of the multithreaded application (Pages 352 to 353 , 3.1. Mathematical Model, 3.3. Structural Data Parallel Multicore Implementation using OpenMP, Fig. 3 – OpenMP implemented by CPU is set to use Weight matrix W2 as the weight matrix of neurons in hidden layer for implementation 
    PNG
    media_image2.png
    18
    166
    media_image2.png
    Greyscale
 and after the implementation of 
    PNG
    media_image1.png
    23
    170
    media_image1.png
    Greyscale
 by multithread implementation thus “during execution of a second context of the multithreaded application” can be read on.

    PNG
    media_image3.png
    268
    513
    media_image3.png
    Greyscale
).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf, Van with wherein wherein the control unit is further configured to use a second set of model parameters as the neural network weights during execution of a second context of the multithreaded application as taught by Altaf. The motivation for doing so training of Artificial Neural Networks can be applied thus the efforts for large data set task can be reduced as taught by Altaf in Abstract section.

Regarding claim 20, Bell discloses a non-transitory, computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to ([0014], [0017], Fig. 1 - Fig. 1 – multiprocessor (MP) data processing system 100 including the system memory device 161 (random access memory or RAM) stores program instructions and operand data used by the processing units, that causes to perform the following: ): 
execute, by a multiprocessing unit, instructions for a task associated with a multithreaded application according to one or more operating parameters (
[0006], [0020], Fig. 1 – multiprocessor (MP) data processing system 100 or processor group 110; see par 006, multi-core system executes threads,  an operating system/hypervisor continuously learns the execution characteristics of the threads and saves the information in thread-specific control blocks.  The execution characteristics are used to generate thread performance data.”
Furthermore, the characteristics are the characteristics of system usage “operating parameters” such as consumption attributes of thread performance data.

Operation is executed by instruction with threads in the multi-core system. ); 
that control how operations are performed during execution of the instructions by the multiprocessing unit without altering results of the operations ([0018], Fig. 1 - “The performance monitor 180 may provide the performance information used by the automatic workload distribution module 161C where performing an automatic workload distribution function. More specifically, as threads execute in the multi-core system, an operating system/hypervisor continuously learns the execution characteristics of the threads and saves the information in thread-specific control blocks.”  automatic workload distribution module 161C receives the performance data and generates thread performance data based on the performance data during executing of instruction with threads in the multi-core system.  );
measure, by a performance monitor circuits, performance monitor values during execution of the instruction (
[0018] - “The performance monitor 180 may provide the performance information used by the automatic workload distribution module 161C where performing an automatic workload distribution function. More specifically, as threads execute in the multi-core system, an operating system/hypervisor continuously learns the execution characteristics of the threads and saves the information in thread-specific control blocks.” 
As shown in Fig. 1, Performance Monitor 180, within the processor group 110 with four processing units in a symmetric multi-processor, measures the performance data and provides performance data during executing of instruction with threads in the multi-core system.);
report, by the performance monitor circuits, the performance monitor values during execution of the instruction ( [0006], [0017] to [0020] , Fig. 1 - Performance Monitor 180 , within the processor group 110 with four processing units in a symmetric multi-processor, provides performance data to automatic workload distribution module 161C during executing of instruction with threads in the multi-core system. ); and 
change , by a control unit, one or more operating parameters during execution of the instructions in response to change in the performance monitor values (
[0017] and [0018] - Fig. 1 - generate, by automatic workload distribution module 161C “control unit”, thread performance data based on the performance data provided by Performance Monitor 180. Thread performance data is used to assign the thread that best matches the hardware capabilities with the workload of the software measured processing consumption attributes.
[0006], [0017] to [0020], Fig. 1 - generating, by Hypervisor component, thread performance data based on the performance data provided by Performance Monitor 180. Thread performance data is used to assign the thread that best matches the hardware capabilities with the workload of the software measured processing consumption attributes thus “during execution of the tasks” can be read on.), 
wherein the control unit configured to predict an optimal set of the one or more operation parameters based on combinations of the performance monitor values (
[0018], Fig. 1 - “The performance monitor 180 may provide the performance information used by the automatic workload distribution module 161C where performing an automatic workload distribution function. More specifically, as threads execute in the multi-core system, an operating system/hypervisor continuously learns the execution characteristics of the threads and saves the information in thread-specific control blocks.”  automatic workload distribution module 161C receives the performance data and generates thread performance data based on the performance data during executing of instruction with threads in the multi-core system. 
[0006], [0017] to [0020], Fig. 1 - Hypervisor component receives the performance data and generates thread performance data based on the performance data during executing of instruction with threads in the multi-core system.  
As threads execute in the multi-core system, an operating system/hypervisor continuously learns the execution characteristics of the thread and generate thread performance data so the workload will be executed more efficient thus  “predict an optimal set of the one or more operating parameters” and “combinations of the performance monitor values” can be read on.
 ).
However Bell does not explicitly disclose wherein the control unit includes a machine learning model .
Altaf discloses wherein the control unit includes a machine learning model (
Pages 352 to 353 , 3.1. Mathematical Model using conventional formulas for the backpropagation learning algorithm and , 3.3. Structural Data Parallel Multicore Implementation using OpenMP “machine learning model”, Fig. 3 - implemented by CPU includes Backpropagation neural network is a neural network.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell with wherein the control unit includes a machine learning model as taught by Altaf. The motivation for doing so training of Artificial Neural Networks can be applied thus the efforts for large data set task can be reduced as taught by Altaf in Abstract section.
Bell in view of Altaf do not however Van discloses
that control how operations are performed execution of the instructions without altering results of the operations (column 4 lines 30 to 50 - The command list 202 is thus a list of instructions that, when executed, render an image. More specifically, the command list 202 generates a frame in a frame buffer that is then displayed. The command list 206 is an optimization of the command list 202 and reduces the number of instructions executed by the graphic engine without changing the ultimate result.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf with that control how operations are performed execution of the instructions without altering results of the operations as taught by Van. The motivation for doing so unnecessary instructions are avoid and to reduce the cost as taught by Van in column(s) 1 lines 30 to 35 and  column 4 lines 30 to 50.
 
Claims 5, 6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Publication: US 2009/0164399) in view of Altaf et al. (NPL: Multicore and GPU Parallelization of Neural Networks for Face Recognition, Altaf Ahmad Huqqania, Erich Schikutaa, Sicen Yea, Peng Chena; Year: 2013), Van Hoff et al. (Patent: 7,999,830 B1) and Cage et al. (Publication: US 2018/0029597 A1).

Regarding claim 5, Bell in view of Altaf, Van disclose all the limitations of claim 1. 
Altaf discloses wherein the control unit configured to execute programming instructions that implement the machine learning model (Pages 352 to 353 , 3.1. Mathematical Model, 3.3. Structural Data Parallel Multicore Implementation using OpenMP, Fig. 3 –OpenMP implemented by CPU is set to transfer of input data for initialization and to use weight matrix as the weight matrix of neurons to implement Backpropagation neural network for learning.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf, Van with wherein the control unit configured to execute programming instructions that implement the machine learning model as taught by Altaf. The motivation for doing so training of Artificial Neural Networks can be applied thus the efforts for large data set task can be reduced as taught by Altaf in Abstract section.
However Bell in view of Altaf, Van do not explicitly disclose control unit includes a processing unit.
Cage discloses control unit includes a processing unit ([0004] - The vehicle control unit includes a wireless communication interface, a processor, and memory. Vehicle control unit includes a processor.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf, Van with control unit includes a processing unit as taught by Cage. The motivation for doing so the vehicle control unit can be combined with the other system components such as handheld user devices, cell phone, and smart phone operations thus offer convenience to the user as taught by Cage in paragraph(s) [0058], [0060].

Regarding claim 6, Bell in view of Altaf, Van disclose all the limitations of claim 1 including control unit and machine learning model as stated above. 
However Bell in view of Altaf, Van do not explicitly disclose wherein the control unit includes logic circuits configured to structurally implement the machine learning model.
Cage discloses wherein the control unit includes logic circuits configured to structurally implement the machine learning model ([0004], [0057],[0113] – Vehicle control unit includes a processor that implements a deep learning system such as convolutional neural network. ).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf, Van with wherein the control unit includes logic circuits configured to structurally implement the machine learning model as taught by Cage. The motivation for doing so with the deep learning system, the appropriate power train parameters can be obtained thus vehicle fuel efficiency can be adjusted efficiently as taught by Cage in paragraph(s) [0004] and [0057].

Regarding claim 16, Bell in view of Altaf, Van disclose all the limitations of claim 13. 
Altaf discloses wherein the control unit configured to execute programming instructions that implement the machine learning model or the control unit includes logic circuits configured to structurally implement the machine learning model(Pages 352 to 353 , 3.1. Mathematical Model, 3.3. Structural Data Parallel Multicore Implementation using OpenMP, Fig. 3 –OpenMP implemented by CPU is set to transfer of input data for initialization and to use weight matrix as the weight matrix of neurons to implement Backpropagation neural network for learning.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf, Van with wherein the control unit configured to execute programming instructions that implement the machine learning model or the control unit includes logic circuits configured to structurally implement the machine learning model as taught by Altaf in Abstract section.
However Bell in view of Altaf, Van do not explicitly disclose control unit includes a processing unit.
Cage discloses control unit includes a processing unit ([0004] - The vehicle control unit includes a wireless communication interface, a processor, and memory. Vehicle control unit includes a processor.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf, Van with control unit includes a processing unit as taught by Cage. The motivation for doing so the vehicle control unit can be combined with the other system components such as handheld user devices, cell phone, and smart phone operations thus offer convenience to the user as taught by Cage in paragraph(s) [0058], [0060].

Claims 9, 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Publication: US 2009/0164399) in view of Altaf et al. (NPL: Multicore and GPU Parallelization of Neural Networks for Face Recognition, Altaf Ahmad Huqqania, Erich Schikutaa, Sicen Yea, Peng Chena; Year: 2013), Van Hoff et al. (Patent: 7,999,830 B1) and Nielsen (NPL: Michael A. Nielsen, Neural Networks and Deep Learning, Jan 03 2018).

Regarding claim 9, Bell in view of Altaf, Van disclose all the limitations of claim 1 including performance monitor values and operating parameters as stated above. 
However Bell in view of Altaf, Van do not explicitly disclose wherein the machine learning model is a neural network that includes at least three layers, the first layer configured to receive performance monitoring values and the third layer configured to generate one of the one or more parameters.
Nielsen discloses wherein the machine learning model is a neural network that includes at least three layers, the first layer configured to receive performance monitoring values and the third layer configured to generate one of the one or more parameters (Page 3 1st column, Page 19, Page 20 1st column, Pages 42 to 40 – computer program implements learning algorithm on a neural network that includes input layer, hidden layer, and output layer. The input layer is set to receive neurons encoding the values of the input pixels in input layer and the output layer “third layer” is set to generate the value, one of the values closer to 0 or 1 values. 

    PNG
    media_image4.png
    546
    690
    media_image4.png
    Greyscale
).

At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf, Van with wherein the machine learning model is a neural network that includes at least three layers, the first layer configured to receive performance monitoring values and the third layer configured to generate one of the one or more parameters as taught by Nielsen. The motivation for doing so the neuron network can be trained automatically thus accuracy of digits recognition can be improved as taught by Nielsen in page 2.

Regarding claim 10, Bell in view of Altaf, Van and Nielsen disclose all the limitations of claim 9 including one of the one or more operating parameters as stated above.
Nielsen discloses wherein the one of the one or more parameters is generated by a single output node value ( Page 3 1st column, Page 19, Page 20 1st column, Pages 42 to 40 – One of values closer to 0 or 1 values is generated by neuron number 6, one of the 10 neurons in output layer.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf, Van and Nielsen with wherein the one of the one or more parameters is generated by a single output node value as taught by Nielsen. The motivation for doing so the neuron network can be trained automatically thus accuracy of digits recognition can be improved as taught by Nielsen in page 2.

Regarding claim 11, Bell in view of Altaf, Van and Nielsen disclose all the limitations of claim 9 including performance monitor values and one of the one or more operating parameters as stated above. 
	Nielsen discloses wherein the one of the one or more parameters is generated by selecting an output node having the highest activation among a set of output nodes (Page 3 1st column, Page 19, Page 20 1st column, Pages 42 to 40 – the value, one of values closer to 0 or 1 values, is generated by selecting neuron number 6 having the highest activation value among the 10 neurons in output layer. ).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf, Van and Nielsen with wherein the one of the one or more parameters is generated by selecting an output node having the highest activation among a set of output nodes as taught by Nielsen. The motivation for doing so the neuron network can be trained automatically thus accuracy of digits recognition can be improved as taught by Nielsen in page 2.

Regarding claim 19, Bell in view of Altaf, Van disclose all the limitations of claim 13 including performance monitor values and operating parameters as stated above. 
However Bell in view of Altaf, Van do not explicitly disclose wherein the machine learning model is a neural network that includes at least three layers, the first layer configured to receive values and the third layer configured to generate one of the one or more parameters.
Nielsen discloses wherein the machine learning model is a neural network that includes at least three layers, the first layer configured to receive values and the third layer configured to generate one of the one or more parameters (Page 3 1st column, Page 19, Page 20 1st column, Pages 42 to 40 – computer program implements learning algorithm on a neural network that includes input layer, hidden layer, and output layer. The input layer is set to receive neurons encoding the values of the input pixels in input layer and the output layer “third layer” is set to generate the value, one of the values closer to 0 or 1 values. 

    PNG
    media_image4.png
    546
    690
    media_image4.png
    Greyscale
).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf, Van with wherein the machine learning model is a neural network that includes at least three layers, the first layer configured to receive values and the third layer configured to generate one of the one or more parameters as taught by Nielsen. The motivation for doing so the neuron network can be trained automatically thus accuracy of digits recognition can be improved as taught by Nielsen in page 2.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Publication: US 2009/0164399) in view of Altaf et al. (NPL: Multicore and GPU Parallelization of Neural Networks for Face Recognition, Altaf Ahmad Huqqania, Erich Schikutaa, Sicen Yea, Peng Chena; Year: 2013), Van Hoff et al. (Patent: 7,999,830 B1) and Oreifej et al. (Publication: 2018/0108166 A1).

Regarding claim 7, Bell in view of Altaf, Van disclose all the limitations of claim 1 including one or more operating parameters as stated above.
However Bell in view of Altaf, Van do not explicitly disclose wherein performance monitoring values include at least one of a memory request counter, a memory system bandwidth utilization, a memory system storage capacity utilization, a cache hit rate, a count of instructions executed per clock cycle for one or more threads of the multithreaded application, and a count of instructions executed for one or more threads of the multithreaded application.
Oreifej discloses wherein the performance monitoring values include at least one of a memory request counter, a memory system bandwidth utilization, a memory system storage capacity utilization, a cache hit rate, a count of instructions executed per clock cycle for one or more threads of the multithreaded application, and a count of instructions executed for one or more threads of the multithreaded application ([0017] - The performance includes cache hit rate value. ).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf, Van with wherein performance monitoring values include at least one of a memory request counter, a memory system bandwidth utilization, a memory system storage capacity utilization, a cache hit rate, a count of instructions executed per clock cycle for one or more threads of the multithreaded application, and a count of instructions executed for one or more threads of the multithreaded application as taught by Oreifej. The motivation for doing so profile of each graphics workloads can be generated thus being able to facilitate adjustment to more efficiently use system resources as taught by Oreifej in paragraph(s) [0001].

Regarding claim 17, Bell in view of Altaf, Van disclose all the limitations of claim 13 including one or more operating parameters as stated above.
However Bell in view of Altaf, Van do not explicitly disclose wherein performance monitoring values include at least one of a memory request counter, a memory system bandwidth utilization, a memory system storage capacity utilization, a cache hit rate, a count of instructions executed per clock cycle for one or more threads of the multithreaded application, and a count of instructions executed for one or more threads of the multithreaded application.
	Oreifej discloses wherein the performance monitoring values include at least one of a memory request counter, a memory system bandwidth utilization, a memory system storage capacity utilization, a cache hit rate, a count of instructions executed per clock cycle for one or more threads of the multithreaded application, and a count of instructions executed for one or more threads of the multithreaded application ([0017] - The performance includes cache hit rate value. ).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf, Van with wherein performance monitoring values include at least one of a memory request counter, a memory system bandwidth utilization, a memory system storage capacity utilization, a cache hit rate, a count of instructions executed per clock cycle for one or more threads of the multithreaded application, and a count of instructions executed for one or more threads of the multithreaded application as taught by Oreifej. The motivation for doing so profile of each graphics workloads can be generated thus being able to facilitate adjustment to more efficiently use system resources as taught by Oreifej in paragraph(s) [0001].

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Publication: US 2009/0164399) in view of Altaf et al. (NPL: Multicore and GPU Parallelization of Neural Networks for Face Recognition, Altaf Ahmad Huqqania, Erich Schikutaa, Sicen Yea, Peng Chena; Year: 2013), Van Hoff et al. (Patent: 7,999,830 B1) and Floyd et al. (Publication: US 2012/0079500 A1).

Regarding claim 8, Bell in view of Altaf, Van disclose all the limitations of claim 1 including one or more operating parameters as stated above.
However Bell in view of Altaf, Van do not explicitly disclose wherein the one or more operating parameters include at least one of a maximum number of concurrently executing threads, a maximum number of active processing cores, a tile caching enable/disable flag, a core clock frequency, a memory interface clock frequency, and a core operating voltage.
Floyd discloses wherein the one or more operating parameters include at least one of a maximum number of concurrently executing threads, a maximum number of active processing cores, a tile caching enable/disable flag, a core clock frequency, a memory interface clock frequency, and a core operating voltage ([0027] – [0028] The setting of performance levels of cores 40 (or single core 40) within the system is performed by the outer feedback loop illustrated in FIG. 4, which controls the domain voltage provided to core 40 from a power supply 49 (e.g., VRMs 13A-13D of FIG. 1). A performance indication is provided from core 40, e.g., an indication of the clock frequency set by clock generator 26 in core 20 of FIG. 2A such “parameter includes at least one of ... a core clock” can be read on.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf, Van with wherein the one or more operating parameters include at least one of a maximum number of concurrently executing threads, a maximum number of active processing cores, a tile caching enable/disable flag, a core clock frequency, a memory interface clock frequency, and a core operating voltage as taught by Floyd. The motivation for doing so the relative resource usage by various workloads executing in the system are measured thus a more accurate accounting of system resource can be measured as taught by Floyd in paragraph(s) [0005].

Regarding claim 18, Bell in view of Altaf, Van disclose all the limitations of claim 13 including one or more operating parameters as stated above.
However Bell in view of Altaf, Van do not explicitly disclose wherein the one or more operating parameters include at least one of a maximum number of concurrently executing threads, a maximum number of active processing cores, a tile caching enable/disable flag, a core clock frequency, a memory interface clock frequency, and a core operating voltage.
Floyd discloses wherein the one or more operating parameters include at least one of a maximum number of concurrently executing threads, a maximum number of active processing cores, a tile caching enable/disable flag, a core clock frequency, a memory interface clock frequency, and a core operating voltage ([0027] – [0028] The setting of performance levels of cores 40 (or single core 40) within the system is performed by the outer feedback loop illustrated in FIG. 4, which controls the domain voltage provided to core 40 from a power supply 49 (e.g., VRMs 13A-13D of FIG. 1). A performance indication is provided from core 40, e.g., an indication of the clock frequency set by clock generator 26 in core 20 of FIG. 2A such “parameter includes at least one of ... a core clock” can be read on.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf, Van with wherein the one or more operating parameters include at least one of a maximum number of concurrently executing threads, a maximum number of active processing cores, a tile caching enable/disable flag, a core clock frequency, a memory interface clock frequency, and a core operating voltage as taught by Floyd. The motivation for doing so the relative resource usage by various workloads executing in the system are measured thus a more accurate accounting of system resource can be measured as taught by Floyd in paragraph(s) [0005].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (Publication: US 2009/0164399) in view of Altaf et al. (NPL: Multicore and GPU Parallelization of Neural Networks for Face Recognition, Altaf Ahmad Huqqania, Erich Schikutaa, Sicen Yea, Peng Chena; Year: 2013), Van Hoff et al. (Patent: 7,999,830 B1) and McKinley et al. (Publication: US 9,590,636 B1)

Regarding claim 12, Bell in view of Altaf, Van disclose all the limitations of claim 1 including control unit and one or more operating parameters as stated above.
However Bell in view of Altaf, Van do not explicitly disclose wherein the unit is further configured to generate the one or more parameters based on one or more of an application state, a current operating parameter, and a driver cue .
McKinley discloses wherein the unit is further configured to generate the one or more parameters based on one or more of an application state, a current operating parameter, and a driver cue (column 4 lines 25 to 60 – circuit instance module generates parameter value based on current receives from the nodes .).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Bell in view of Altaf, Van with wherein the unit is further configured to generate the one or more parameters based on one or more of an application state, a current operating parameter, and a cue provided by a driver as taught by McKinley. The motivation for doing so silicon fingerprints and URCs can be generated thus prevention of system-on-chip counterfeiting can be achieved as taught by McKinley in paragraph(s) column 1 lines 20 to 30 and column 3 lines 15 to 20.

Response to Arguments

Terminal disclaimer overcomes the double patenting rejection.

Claim Interpretation Under 35 U.S.C. 112, SIXTH PARAGRAPH
Applicant’s amendment to the claims have removed the presumption that the claims elements are to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). Therefore invoking of claims 35 U.S.C. 112(f) are withdrawn.  

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “Nowhere does Bell teach or suggest that either the execution characteristics of the threads or the thread performance data "control how operations are performed during execution of the instructions by the multiprocessing unit without altering results of the operations," as now required by the amended claims. Applicant has also amended each of the independent claims to further distinguish Applicant's claim language from the cited references, as follows: wherein the control unit includes a machine learning model configured to predict an optimal set of the one or more operating parameters based on combinations of the performance monitor values (see this or similar, but not necessarily identical language in the independent claims). The The limitations make clear that the machine learning model predicts an optimal set of the one or more operating parameters based on combinations of the performance monitor values. The Examiner cites Alta/to teach or suggest a machine learning model and a neural network. The Examiner cites Cage to teach or suggest a processing unit and logic circuits. The Examiner cites Nielsen to teach or suggest a neural network node that generates parameters. The Examiner cites Oreifeu to teach or suggest a cache hit rate value. The Examiner cites Floyd to teach or suggest an operating parameter that is a core operating voltage. Neither Alta/ nor Nielsen teaches or suggests "a machine learning model configured to predict an optimal set of the one or more operating parameters for combinations of the performance monitor values," as now required by the amended claims. In sum, Altai, Cage, Nielsen, Oreifeu, and Floyd fail cure the deficiencies of Bell, set forth above. As the aforementioned illustrates, the cited references, alone or in combination, do not teach or suggest the limitations now recited in amended independent”

The argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Va reference.  
Regarding claims 2 to 12 and 14 to 19 the Applicant asserts that they are not obvious over based on their dependency from independent claims 1 and 13 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 2 to 12 and 14 to 19 respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ming Wu/
Primary Examiner, Art Unit 2616